Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed July 21st, 2022 has over the rejection of Claim 23 under 35 U.S.C. 101.

Response to Arguments
Applicant’s arguments, filed July 21st, 2022, with respect to Claims 1-23 have been fully considered and are persuasive.  The rejection of the previous Office Action has been withdrawn. 

Allowable Subject Matter
Claims 1-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
The Claims require the acquisition of a clinical symptom and image data of a patient. The claims require that the clinical symptom is indicative of a brain condition on a side of a brain and further require the processing of the image data to determine an abnormality and the location of the abnormality. The location of the abnormality and the clinical symptom indicating the side of the brain having a brain condition is compared to determine any inconsistency. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. Relevant prior art discloses determining stroke conditions based on image features and symptoms captured by the image features but does not discloses checking if the symptoms is consistent with the location of the stroke. Other relevant prior arts only confirm symptoms and initial diagnoses with additional screening/testing. Therefore, determining if the location of a brain condition on a side of a brain is consistent based on the obtained clinical symptom and imaging data of a patient is a distinguishing feature over the relevant prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergethon (US 2004/0267153 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668